Citation Nr: 0617510	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  01-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right upper arm, Muscle Group III, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Nancy Foti, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating determination of 
the Montgomery, Alabama, Department of Veteran s Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing before the undersigned in 
September 2002.  

In September 2004, the Board denied an evaluation in excess 
of 20 percent for residuals of a gunshot wound to the right 
upper arm, Muscle Group III.  

The veteran appealed the Board decision to the States Court 
of Appeals for Veterans Claims (Court).

In July 2005, a joint motion for remand was filed.  Later 
that month, the Court granted the joint motion vacated the 
September 2004 decision, and remanded the appeal to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Along with her May 2006 written argument, the veteran's 
attorney, submitted a March 2006 letter from the veteran's 
primary physician, Michael Rosemore, D.O.  Dr. Rosemore wrote 
that the veteran had been his patient since March 2001.  
Following examination, it was his opinion that the veteran's 
symptomatology caused significant impairment of his right 
upper extremity and made it impossible for the veteran to do 
any extensive manual labor.  He noted there was pain in all 
ranges of motion with muscle strength about 70 percent of 
that on the left side.  

In her May 2006 written argument, the veteran's attorney 
noted that the last comprehensive VA examination afforded the 
veteran occurred in November 2000.  She indicated that if the 
Board could not grant an increased evaluation based on the 
evidence of record, that an additional VA examination should 
be performed.  

VA has an obligation to obtain records of the treatment 
reported by Dr. Rosemore.  38 U.S.C.A. § 5103A(b) (West 
2002); Massey v. Brown, 7 Vet App 204 (1994).  

Dr. Rosemore's report suggests a worsening of the veteran's 
disability.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  See VAOPGPREC 
11-95 (1995).

Accordingly, this case is RENMANDED for the following:  

1.  Take the necessary steps to obtain 
all records of the veteran's treatment 
for right upper extremity disability by 
Michael Rosemore, D.O.

3.  Afford the veteran a VA muscle 
examination to determine the current 
severity of the residuals of a gunshot 
wound to the right upper arm.  All 
necessary tests and studies should be 
performed, and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.   

Ranges of right shoulder motion should be 
reported in degrees.  

The examiner should determine whether the 
gunshot wound residuals are manifested by 
weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry 
should not be limited to muscles or 
nerves. These determinations should, if 
feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

The examiner should also describe any 
associated scarring and note whether 
there is intermuscular scarring, scars 
indicating a track of missile through one 
or more muscle groups, or adherent scars.

The examiner should specifically note 
whether each of the following is present 
or absent:

      Loss of muscle power.

      Muscle weakness.

      Lowered threshold of fatigue.

      Fatigue pain.

Impairemnt of coordination and 
uncertainty of movement.

Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

      Visible or measurable atrophy.

Adaptive contraction of an opposing 
group of muscles.

Atrophy of muscle groups not in the 
track of the missile, particularly 
of the trapezius and serratus in 
wounds of the shoulder girdle.

      Induration or atrophy of an entire 
muscle.

These findings are needed to evaluate the 
disability in accordance with VA's rating 
criteria and to comply with the Court's 
remand.  It is, therefore, important that 
the examination report include all 
requested findings and opinions.

The veteran is advised that this 
examination is necessary to evaluate his 
disability and that failure, without good 
cause, to report for the examination will 
result in the denial of the claim.

4.  After ensuring that all development 
is complete, and that the examination 
report contains all requested findings, 
re-adjudicate the claim, if the claim is 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


